Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 4/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Title
  The title of the invention is not descriptive.  A new tile is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “fine adjusting” in line 2 is unclear how fine adjusting is.  For purpose of the examination, Examiner interprets “fine adjusting” as “adjusting”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”)
Regarding independent claim 1, JIN teaches a three-dimensional display method, comprising:
determining, by a terminal device, target space coordinates of a target marker in a physical space (¶0108 “ FIG. 7 is a diagram illustrating an example of a stereoscopic image displayed on the upper LCD 22. In this example, an image of a marker 60 is taken and the entirety of the marker 60 is included in a left real world image and a right real world image.”; ¶0111 “Hereinafter, a method for the game apparatus 10 to display the selection objects O1 such that the selection objects O1 have the predetermined positional relations with the marker 60 will be described. First, the game apparatus 10 obtains positions and orientations of the marker 60 in a left real world image and a right real world image by performing image processing such as known pattern matching, and calculates the relative position of each outer imaging section 23 and the marker 60 in the real world on the basis of the positions and the orientations of the marker 60”; ¶0113 “Then, the game apparatus 10 sets positions and directions of the virtual cameras in the marker coordinate system on the 
converting, by the terminal device, the target space coordinates into rendering coordinates in a virtual space (¶0111 “…Then, the game apparatus 10 sets a position and an orientation of a left virtual camera in the virtual space on the basis of the calculated relative position of the outer imaging section (left) 23a and the marker 60 and with a predetermined point in the virtual space corresponding to the marker 60 being as a reference. Similarly, the game apparatus 10 sets a position and an orientation of a right virtual camera in the virtual space on the basis of the calculated relative position of the outer imaging section (right) 23b and the marker 60”; ¶0122 “The image display program 70 is a program for causing the game apparatus 10 to perform the image display process. The left real world image 71L is a real world image taken with the outer imaging section (left) 23a. The right real world image 71R is a real world image taken with the outer imaging section (right) 23b. The left view matrix 72L is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the left virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system.” where rendering coordinates is camera coordinate system);
acquiring, by the terminal device, data of a virtual object to be displayed ([¶0109 “Each selection object O1 is, for example, an object having a cube shape with a predetermined thickness, and corresponds to a menu item selectable by the user as described above (e.g., an application program). Note that, actually, an icon indicating an corresponding menu item (e.g., an icon indicating an application program corresponding to each selection object O1) is displayed on each selection object O1, but is omitted in FIG. 7. Alternatively, the game apparatus 10 may show the user the menu item corresponding to each selection object O1 by using another method. Then, when the user performs an operation of selecting one selection object O1, the game apparatus 10 performs a menu execution process of a menu item corresponding to the selection object O1. The menu execution process includes, for example, a process for displaying an augmented reality image (e.g., a predetermined game process). By the selection objects O1 being displayed in this manner, the menu items selectable by the user are displayed, and one selection object O1 is selected to perform a menu execution process of a menu item corresponding to the selected selection object O1.” where election object O1 is considered as data of a virtual object to be displayed);
rendering, by the terminal device, the virtual object based on the data of the virtual object (¶0115 “An image of the virtual space generated as described above is taken with the virtual camera, and images of the selection objects O1 and an image of the cursor object O2 are generated”) and the rendering coordinates to obtain a left-eye display content and a right-eye display content of the virtual object (¶0122 “The image display program 70 is a program for causing the game apparatus 10 to perform the image display process. The left real world image 71L is a real world image The left view matrix 72L is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the left virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system.”); and 
displaying, by the terminal device, the left-eye display content and the right-eye display content (¶0115 “An image of the virtual space generated as described above is taken with the virtual camera, and images of the selection objects O1 and an image of the cursor object O2 are generated. These images are synthesized with a real world image, and the resultant image is displayed as a menu image. Note that images of the objects O1 and O2 taken with the right virtual camera are synthesized with a right real world image and the resultant image is displayed as an image for a right eye, and images of the objects O1 and O2 taken with the left virtual camera synthesized with a right real world image and the resultant image is displayed as an image for a left eye”), wherein the left-eye display content is projected onto lens, the right-eye display content is projected onto  lens, and the lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes (¶0161 “(9) In the embodiment described above, the upper ynthesize an image for a left eye and an image for a right eye, and the synthesized image may be supplied to the stereoscopic display device using a lenticular lens method.”; ¶0165] (13) In the embodiment described above, a video see-through technique has been described in which a camera image taken with the outer imaging section 23 and images of virtual objects (the selection objects O1 and the like) are superimposed on each other and displayed on the upper LCD 22. However, the present invention is not limited thereto. For example, an optical see-through technique may be implemented. In this case, at least a head mounted display equipped with a camera is used, and the user can view the real space through a display part corresponding to a lens part of eye glasses. The display part is formed from a material that allows the user to view the real space there through. In addition, the display part includes a liquid crystal display device or the like, and is configured to display an image of a virtual object generated by a computer, on the liquid crystal display device or the like and reflect light from the liquid crystal display device by a half mirror or the like such that the light is guided to the user's retina. Thus, the user can view an image in which the image of the virtual object is superimposed on the real space. The camera included in the head mounted display is used for detecting a marker located in the real space, and an image of a virtual object is generated on the basis of the detection result.”) JIN is understood to be silent on the remaining limitations of claim 1.
 displaying, by the terminal device, the left-eye display content and the right-eye display content, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, and the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes (¶0052 “It should be noted that the display screen 2, the two lenses 3, and the beam splitter 4 are sequentially distributed along the optical axis of the left and right lens 3 respectively, and the light emitted from the left and right parts of the display screen 2 passes through the left and right parts respectively. The propagation of the right lens 3 enters the human eye through the reflection of the beam splitter 4, and a magnified virtual image appears in front of the human eye”;¶0067-0068 “The split-screen display module 104 is configured to perform split-screen processing on the three-dimensional virtual image processed by the calculation module 103 to obtain a left-eye image and a right-eye image, and send the left-eye image and the right-eye image To the image output module 105, the image output module 105 outputs the left-eye image and the right-eye image to the display screen 2 for display, and the light emitted by the display screen 2 passes through two The lens 3 then enters the human eye after being reflected by the beam splitter 4, and the human eye observes an augmented reality image through the transmissive augmented reality system.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of an augmented reality image in which the image of the virtual object is superimposed on the real space as seen in JIN with processing of augmented reality images using optical axis of the left 
Thus, the combination of JIN and Yong teaches a three-dimensional display method, comprising: determining, by a terminal device, target space coordinates of a target marker in a physical space; converting, by the terminal device, the target space coordinates into rendering coordinates in a virtual space; acquiring, by the terminal device, data of a virtual object to be displayed; rendering, by the terminal device, the virtual object based on the data of the virtual object and the rendering coordinates to obtain a left-eye display content and a right-eye display content of the virtual object; and displaying, by the terminal device, the left-eye display content and the right-eye display content, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, and the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes.
Regarding independent claim 11, JIN teaches a terminal device (Fig.6), comprising: one or more processors;  a memory, the memory being coupled to the processor and storing a computer program stored therein, wherein the computer program, when executed by the one or more processors, causes the one or more processors to perform operations of (¶0091 “The information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. By executing a program stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10, the CPU 311 of the information processing section 31 performs a process corresponding to the program (e.g., a photographing process and an image display process described below). The program executed by the CPU 311 of the information processing section 31 may be acquired from another device through communication with the other device”):
 acquiring target space coordinates of a target marker in a physical space ((¶0108 “ FIG. 7 is a diagram illustrating an example of a stereoscopic image displayed on the upper LCD 22. In this example, an image of a marker 60 is taken and the entirety of the marker 60 is included in a left real world image and a right real world image.”; ¶0111 “Hereinafter, a method for the game apparatus 10 to display the selection objects O1 such that the selection objects O1 have the predetermined positional relations with the marker 60 will be described. First, the game apparatus 10 obtains positions and orientations of the marker 60 in a left real world image and a right real world image by performing image processing such as known pattern matching, and calculates the relative position of each outer imaging section 23 and the marker 60 in the real world on the basis of the positions and the orientations of the marker 60”; ¶0113 “Then, the game apparatus 10 sets positions and directions of the virtual cameras in the marker coordinate system on the basis of the position and the orientation of the marker 60 in the real world image” where marker coordinate system is considered as target space coordinate);
converting the target space coordinates into rendering coordinates in a virtual space(¶0111 “…Then, the game apparatus 10 sets a position and an orientation of a left virtual camera in the virtual space on the basis of the a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system.”); 
acquiring data of a virtual object to be displayed ([¶0109 “Each selection object O1 is, for example, an object having a cube shape with a predetermined thickness, and corresponds to a menu item selectable by the user as described above (e.g., an application program). Note that, actually, an icon indicating an corresponding menu item (e.g., an icon indicating an application program corresponding to each selection object O1) is displayed on each selection object O1, but is omitted in FIG. 7. Alternatively, the game apparatus 10 may show the user the menu item corresponding to , and 
rendering the virtual object based on the data on the virtual object and the rendering coordinates (¶0115 “An image of the virtual space generated as described above is taken with the virtual camera, and images of the selection objects O1 and an image of the cursor object O2 are generated”; ¶0122 “ The image display program 70 is a program for causing the game apparatus 10 to perform the image display process. The left real world image 71L is a real world image taken with the outer imaging section (left) 23a. The right real world image 71R is a real world image taken with the outer imaging section (right) 23b. The left view matrix 72L is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the left virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system..”); and 
generating, by the terminal device, a left-eye display content and a right-eye display content of the virtual object according to the rendered virtual object (¶0138 “Next, the CPU 311 renders the left real world image 71L and the right real world image 71R in corresponding areas, respectively, of the VRAM 313 by using the GPU 312 (S16). Subsequently, the CPU 311 renders the selection objects O1 and the cursor object O2 such that the selection objects O1 and the cursor object O2 are superimposed on the real world images 71L and 71R in the VRAM 313, by using the GPU 312 (S17). Specifically, the CPU 311 performs viewing transformation on coordinates of the selection objects O1 and the cursor object O2 in the marker coordinate system into coordinates in the left virtual camera coordinate system, by using the left view matrix 72L calculated at step S11. Then, the CPU 311 performs a predetermined rendering process on the basis of the coordinates obtained by the transformation, and renders the selection objects O1 and the cursor object O2 on the left real world image 71L by using the GPU 312, to generate a superimposed image (an image for a left eye). Similarly, the CPU 311 performs viewing transformation on the coordinates of the objects O1 and O2 by using the right view matrix 72R. Then, the CPU 311 performs a predetermined rendering process on the basis of the coordinates obtained by the transformation, and renders the selection objects O1 and the cursor object O2 on the right real world image 71R by using the GPU 312, to generate a superimposed image (an image for a right eye). Thus, for example, an image as shown in FIG. 7 or 10 is displayed on the upper LCD 22.”);
 a display (¶0074 as shown in Fig.1 “The upper LCD 22 is a display device capable of displaying a stereoscopically visible image”), configured to display the left-eye display content and the right-eye display content (¶0115 “An image of the virtual space generated as described above is taken with the virtual camera, and images of the selection objects O1 and an image of the cursor object O2 are generated. These images are synthesized with a real world image, and the resultant image is displayed as a menu image. Note that images of the objects O1 and O2 taken with the right virtual camera are synthesized with a right real world image and the resultant image is displayed as an image for a right eye, and images of the objects O1 and O2 taken with the left virtual camera synthesized with a right real world image and the resultant image is displayed as an image for a left eye”); and
 an optical module comprising a first lens and a second lens (¶0074 “…A lenticular lens type display device or a parallax barrier type display device is used which enables the image for a left eye and the image for a right eye, which are alternately displayed in the horizontal direction, to be separately viewed by the left eye and the right eye, respectively”; ¶0165 “ In this case, at least a head mounted display equipped with a camera is used, and the user can view the real space through a display part corresponding to a lens part of eye glasses” where a lenticular lens type display device or  glasses are considered is considered as an optical module which comprising a lens ), wherein the left-eye display content is projected onto lens, the right-eye display content is projected onto lens, and the lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes (¶0165] (13) In the embodiment described above, a video see-through technique has been described in which a camera image taken with the  a lens part of eye glasses. The display part is formed from a material that allows the user to view the real space therethrough. In addition, the display part includes a liquid crystal display device or the like, and is configured to display an image of a virtual object generated by a computer, on the liquid crystal display device or the like and reflect light from the liquid crystal display device by a half mirror or the like such that the light is guided to the user's retina) JIN is understood to be silent on the remaining limitations of claim 11
In the same field of endeavor, Yong teaches a display, configured to display the left-eye display content and the right-eye display content; and an optical module comprising a first optical lens and a second optical lens, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, and the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes (¶0052 “It should be noted that the display screen 2, the two lenses 3, and the beam splitter 4 are sequentially distributed along the optical axis of the left and right lens 3 respectively, and the light emitted from the left and right parts of the display screen 2 passes through the left and right parts respectively. The propagation of the right lens 3 enters the human eye through the reflection of the beam splitter 4, and a magnified virtual image appears in front of the human eye”;¶0067-0068 “The split-screen display module 104 is configured to perform split-screen processing on the three-dimensional virtual image processed by the calculation module 103 to obtain a left-eye image and a right-eye image, and send the left-eye image and the right-eye image To the image output module 105, the image output module 105 outputs the left-eye image and the right-eye image to the display screen 2 for display, and the light emitted by the display screen 2 passes through two The lens 3 then enters the human eye after being reflected by the beam splitter 4, and the human eye observes an augmented reality image through the transmissive augmented reality system.”) In addition, the same motivation is used as the rejection for claim 1.
Thus, the combination of JIN and Yong teaches a terminal device, comprising: one or more processors; a memory, the memory being coupled to the processor and storing a computer program stored therein, wherein the computer program, when executed by the one or more processors, causes the one or more processors to perform operations of: acquiring target space coordinates of a target marker in a physical space; converting the target space coordinates into rendering coordinates in a virtual space; acquiring data of a virtual object to be displayed, and rendering the virtual object based on the data on the virtual object and the rendering coordinates; and generating, by the terminal device, a left-eye display content and a right-eye display content of the virtual object according to the rendered virtual object; a display, configured to display the left-eye display content and the right-eye display content; and an optical module comprising a first optical lens and a second optical lens, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, and the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes.
Regarding independent claim 16, JIN teaches a computer readable storage medium having a program code stored thereon, wherein the program code, when executed by a processor, causes the processor to perform blocks of (¶0091 “The information processing section 31 is information processing means which includes a CPU (Central Processing Unit) 311 for executing a predetermined program, a GPU (Graphics Processing Unit) 312 for performing image processing, and the like. By executing a program stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10, the CPU 311 of the information processing section 31 performs a process corresponding to the program (e.g., a photographing process and an image display process described below).”):Remaining claim 16 is similar in scope to claim 1 and therefore rejected under the same rationale. 
2. Claims 2-3, 12-13 ,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view Kato, Hirokazu, and Mark Billinghurst. "Marker tracking and hmd calibration for a video-based augmented reality conferencing system." Proceedings 2nd IEEE and ACM International Workshop on Augmented Reality (IWAR'99). IEEE, 1999 (“Kato”)
he method of claim 1, wherein the converting the target space coordinates into the rendering coordinates in the virtual space comprises: 
reading stored conversion parameters (¶0124 of JIN “The left real world image 71L, the right real world image 71R, the left view matrix 72L, the right view matrix 72R, and the selection information 75 are data that are generated by execution of the image display program and temporarily stored in the memory 32.” Where the left view matrix, the right view matrix is stored in memory is considered as a stored conversion parameters) between a first spatial coordinate system and a second spatial coordinate system (¶0129 “For example, when performing the marker recognition process on the left real world image, the CPU 311 determines whether or not the marker 60 is included in the left real world image, by using pattern matching or the like. When the marker 60 is included in the left real world image, the CPU 311 calculates a left view matrix 72L on the basis of the position and the orientation of the marker 60 in the left real world image. The left view matrix 72L is a matrix in which a position and orientation of the left virtual camera that are calculated on the basis of the position and the orientation of the marker 60 in the left real world image are reflected. More precisely, the left view matrix 72L is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system in the virtual space as shown in FIG. 8 (a coordinate system having an origin at a predetermined point in the virtual space corresponding to the position of the marker 60 in the real world) into a coordinate represented in a left virtual camera coordinate system based on the position and orientation of the left virtual camera (the virtual camera in the virtual space corresponding to the outer imaging section (left) 23a in the real world) that are calculated on the basis of the position and the orientation of the marker 60 in the left real world image.), wherein the first spatial coordinate system is a spatial coordinate system with an origin in the physical space, and the second spatial coordinate system is a spatial coordinate system with a virtual camera as an origin in the virtual space (¶0129 of JIN  “For example, when performing the marker recognition process on the left real world image, the CPU 311 determines whether or not the marker 60 is included in the left real world image, by using pattern matching or the like. When the marker 60 is included in the left real world image, the CPU 311 calculates a left view matrix 72L on the basis of the position and the orientation of the marker 60 in the left real world image. The left view matrix 72L is a matrix in which a position and orientation of the left virtual camera that are calculated on the basis of the position and the orientation of the marker 60 in the left real world image are reflected. More precisely, the left view matrix 72L is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system in the virtual space as shown in FIG. 8 (a coordinate system having an origin at a predetermined point in the virtual space corresponding to the position of the marker 60 in the real world) into a coordinate represented in a left virtual camera coordinate system based on the position and orientation of the left virtual camera (the virtual camera in the virtual space corresponding to the outer imaging section (left) 23a in the real world) that are calculated on the basis of the position and the orientation of the marker 60 in the left real world image.”); and converting the target space coordinates into the rendering coordinates in the virtual space based on the conversion parameters (¶0122 of JIN “The image display program 70 is a program for causing the game apparatus 10 to perform the image display process. The left real world image 71L is a real world image taken with the outer imaging he left view matrix 72L is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the left virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system”) JIN and Yong are understood to be silent on the first spatial coordinate system is a spatial coordinate system with a tracking camera as an origin in the physical space
In the same field of endeavor, Kato teaches conversion parameters between a first spatial coordinate system and a second spatial coordinate system, wherein the first spatial coordinate system is a spatial coordinate system with a tracking camera as an origin in the physical space, and the second spatial coordinate system is a spatial coordinate system with a virtual camera as an origin in the virtual space and converting the target space coordinates into the rendering coordinates in the virtual space based on the conversion parameters (see section 5. HMD and Camera Calibration as shown in Figure 8. “..Figure 8 shows coordinates frames in our calibration procedure. As mentioned in section 4, position and pose estimation of a marker is done by calculating the transformation matrix from marker coordinates to camera coordinates: Tcm (eq.1). The perspective projection matrix P (eq.4) is required in this elationship between HMD screen coordinates and eye coordinates is represented by the perspective projection. Also, relationship between camera coordinates and eye coordinates is represented by rotation and translation transformations. eq.7 shows those relationship… Matrix Tcm representing the transformation from marker coordinates to camera coordinates is obtained in use of the system as mentioned in Section 4. HMD calibration is therefore to find the matrix QseTec for both of eyes.”  where rotation and translation transformations between camera coordinates and eye coordinates is considered as first spatial coordinate system and second spatial coordinate system)


    PNG
    media_image1.png
    232
    335
    media_image1.png
    Greyscale


Thus, the combination of JIN, Yong and Kato teaches wherein the converting the target space coordinates into the rendering coordinates in the virtual space comprises: reading stored conversion parameters between a first spatial coordinate system and a second spatial coordinate system, wherein the first spatial coordinate system is a spatial coordinate system with a tracking camera as an origin in the physical space, and the second spatial coordinate system is a spatial coordinate system with a virtual camera as an origin in the virtual space and converting the target space coordinates into the rendering coordinates in the virtual space based on the conversion parameters.
Regarding claim 3, JIN, Yong and Kato teach the method of claim 2, wherein the method further comprises acquiring the conversion parameters(¶0131 of JIN “In calculating the view matrixes 72L and 72R, the CPU 311 calculates the relative position of the marker 60 and each outer imaging section 23. Then, as described above with reference to FIG. 8, the CPU 311 calculates the positions and orientations of the left virtual camera and the right virtual , wherein the acquiring the conversion parameters comprises: 
displaying a virtual marker (¶0112 “The above method for the game apparatus 10 to display the selection objects O1 such that the selection objects O1 have the predetermined positional relations with the marker 60 will be described more specifically with reference to FIG. 8. FIG. 8 is a diagram schematically illustrating an example of a virtual space generated on the basis of a position and an orientation of the marker 60 in a real world image. The game apparatus 10 previously stores positions of the selection objects O1 in a marker coordinate system (a coordinate system based on the predetermined point corresponding to the position of the marker 60 in the virtual space), whereby a relative position of each selection object O1 and the predetermined point corresponding to the position of the marker 60 in the virtual space is previously set” where object O1 is considered as virtual marker ; see section 5.2 HMD Calibration - Finding the matrix QseTec of Kato, “…HMD calibration procedure is done for each eye. A crosshair cursor is displayed on the corresponding HMD screen. The user handles a fiducial marker and fits its center on the cross-hair cursor as shown in figure 9.” Where crosshair cursor is considered as virtual marker);  25Uni-Intel Ref. DF192375US 
acquiring first coordinates of a physical marker in the first spatial coordinate system when an alignment determination operation by a user is detected, wherein the alignment determination operation indicates that the virtual marker is aligned with the physical marker (¶0122 of JIN “The image display program 70 is a program for causing the game apparatus 10 to perform the image display process. The left real world image 71L is a real world image taken with the outer imaging section (left) 23a. The right real world image 71R is a real world image taken with the outer imaging section (right) 23b. The left view matrix 72L is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the left virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system.”;  see 5.2 HMD Calibration - Finding the matrix QseTec of Kato, “HMD calibration procedure is done for each eye. A crosshair cursor is displayed on the corresponding HMD screen. The user handles a fiducial marker and fits its center on the cross-hair cursor as shown in figure 9. The fiducial marker is simultaneously observed by the camera attached on the HMD and the central coordinates are detected in the camera coordinates. While the user manipulates the marker from near side to far side, some marker positions are stored by clicking a mouse button. In this procedure, positions of the cross-hair cursor mean HMD screen coordinates (xs, ys) and marker positions mean camera coordinates (Xc, Yc, Zc). After iterating this operation in some positions of cross-hair cursor, many pairs of (xs, ys) and (Xc, Yc, Zc) are obtained. At last the transformation matrix combining Qse and Tec is found.”); 
acquiring second coordinates of the virtual marker in the second spatial coordinate system (¶0122 of JIN “The image display program 70 is a program for causing the game apparatus 10 to perform the image display process. The left real world image 71L is a real world image taken with the outer imaging section (left) 23a. The right real world image 71R is a real world image taken with the outer imaging section (right) 23b. The left view matrix 72L is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the left virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system. The right view matrix 72R is used when rendering an object (the selection objects O1, the cursor object O2, or the like) that is viewed from the right virtual camera, and is a coordinate transformation matrix for transforming a coordinate represented in the marker coordinate system into a coordinate represented in a right virtual camera coordinate system”; see 5.2 HMD Calibration - Finding the matrix QseTec of Kato, “HMD calibration procedure is done for each eye. A crosshair cursor is displayed on the corresponding HMD screen. The user handles a fiducial marker and fits its center on the cross-hair cursor as shown in figure 9. The fiducial marker is simultaneously observed by the camera attached on the HMD and the central coordinates are detected in the camera coordinates. While the user manipulates the marker from near side to far side, some marker positions are stored by clicking a mouse button. In this procedure, positions of the cross-hair cursor mean HMD screen coordinates (xs, ys) and marker positions mean camera coordinates (Xc, Yc, Zc). After iterating this operation in some positions of cross-hair cursor, many pairs of (xs, ys) and (Xc, Yc, Zc) are obtained. At last the transformation matrix combining Qse and Tec is found.”); and 
calculating the conversion parameters between the first spatial coordinate system and the second spatial coordinate system based on the first coordinates of the physical marker and the second coordinates of the virtual marker corresponding to the physical marker (¶00131 “In calculating the view matrixes 72L and 72R, the CPU 311 calculates the relative position of the marker 60 and each outer imaging section 23. Then, as described above with reference to FIG. 8, the CPU 311 calculates the positions and orientations of the left virtual camera and the right virtual camera in the marker coordinate system on the basis of the relative position, and sets each virtual camera in the virtual space with the calculated position and orientation. Then, the CPU 311 calculates a left view matrix 72L on the basis of the position and the orientation of the left virtual camera that is set thus, and calculates a right view matrix 72R on the basis of the position and the orientation of the right virtual camera that is set thus.”;  see 5.2 HMD Calibration - Finding the matrix QseTec of Kato, “Formulation of the matrix QseTec is same as one of the matrix C in eq.8. Therefore many pairs of the coordinates (xs, ys) and (Xc, Yc, Zc) can be used for finding the transformation matrix combining Qse and Tec. In order to obtain such kinds of data, we use marker tracking technique introduced in section 4. HMD calibration procedure is done for each eye. A crosshair cursor is displayed on the corresponding HMD screen. The user handles a fiducial marker and fits its center on the cross-hair cursor as shown in figure 9. The fiducial marker is simultaneously observed by the camera In this procedure, positions of the cross-hair cursor mean HMD screen coordinates (xs, ys) and marker positions mean camera coordinates (Xc, Yc, Zc). After iterating this operation in some positions of cross-hair cursor, many pairs of (xs, ys) and (Xc, Yc, Zc) are obtained. At last the transformation matrix combining Qse and Tec is found.”) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 12, JIN and Yong teach the terminal device of claim 11, wherein the converting the target space coordinates into the rendering coordinates in the virtual space comprises: Remaining claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Regarding claim 13, JIN, Yong and Kato teach the terminal device of claim 12, wherein the processor is further configured to perform an operation of acquiring the conversion parameters (¶0131 of JIN “In calculating the view matrixes 72L and 72R, the CPU 311 calculates the relative position of the marker 60 and each outer imaging section 23. Then, as described above with reference to FIG. 8, the CPU 311 calculates the positions and orientations of the left virtual camera and the right virtual camera in the marker coordinate system on the basis of the relative position, and sets each virtual camera in the virtual space with the calculated position and orientation. Then, the CPU 311 calculates a left view matrix 72L on the basis of the position and the orientation of the left virtual camera that is set thus, and calculates a right view matrix 72R on the basis of the position and the orientation of the right virtual camera that is set thus.”, ee , and the operation of acquiring 28Uni-Intel Ref. DF192375US the conversion parameters comprises  Remaining claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Regarding claim 17, JIN and Yong teach the computer readable medium of claim 16, wherein said converting the target space coordinates into the rendering coordinates in the virtual space comprises:  Remaining claim 17 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Regarding claim 18, JIN, Yong and Kato teach the computer readable medium of claim 17, wherein the program code, when being called by the processor, further causes the processor to perform an operation of acquiring the conversion parameters (¶0131 of JIN “In calculating the view matrixes 72L and 72R, the CPU 311 calculates the relative position of the marker 60 and each outer imaging section 23. Then, as described above with reference to FIG. 8, the CPU 311 calculates the positions and orientations of the left virtual camera and the right virtual camera in the marker coordinate system on the basis of the relative position, and sets each virtual camera in the virtual space with the calculated position and orientation. Then, the CPU 311 calculates a left view matrix 72L on the basis of the position and the orientation of the left virtual camera that is set thus, and calculates a right view matrix 72R on the basis of the position and the orientation of the right virtual camera that is set thus.”, see section 5. HMD and Camera Calibration as shown in Figure 8 of Kato), and the operation of acquiring the conversion parameters comprises:  Remaining claim 18 is similar in scope to claim 2 and therefore rejected under the same rationale. 
4 is rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view Kato, Hirokazu, and Mark Billinghurst. "Marker tracking and hmd calibration for a video-based augmented reality conferencing system." Proceedings 2nd IEEE and ACM International Workshop on Augmented Reality (IWAR'99). IEEE, 1999 (“Kato”) further in view of Yerli, U.S Patent Application No. 20130218542 (“Yerli”)
Regarding claim 4, JIN, Yong and Kato teach the method of claim 3, further comprising: JIN, Yong and Kato are understood to be silent on the remaining limitations of claim 4.
In the same field of endeavor, Yerli teaches  after acquiring the conversion parameters, fine adjusting at least one of a first camera parameter of the tracking camera and a second camera parameter of the virtual camera (¶0030 “In an embodiment, interacting with the virtual environment further includes controlling a virtual camera using an input device. The input device may be at least one of a mechanical control, a touchpad, and a portable or mobile device. The input device may, for example, be coupled to a real camera in order to directly control the virtual camera with data derived from the real camera. However, the input device may, as well, be completely independent of a real camera. For example, the input device may be coupled to a control unit, such as a desktop, and used to update a transformation of the related virtual camera. The input device may, as well, be used directly at the real scene during recording, however, independent of the real camera. For example, a director may use a portable device to adjust the transformation and further parameters of the virtual camera during recording of the real scene. Thus, the input device may be provided as a mobile device, such as a laptop, tablet PC, palmtop, a smartphone, or any other suitable remote device.”)
Therefore, in combination of JIN, Yong and Kato, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify transforming a coordinate represented in the marker coordinate system into a coordinate represented in a left virtual camera coordinate system JIN and transforming between multiple coordinates such as marker coordinates, camera coordinates, camera screen coordinates, HMD screen coordinates, eye coordinates of Kato with adjusting parameter of the virtual camera as seen in Yerli because this modification would control a virtual camera using an input device (¶0030 of Yerli).
4.  Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view Kato, Hirokazu, and Mark Billinghurst. "Marker tracking and hmd calibration for a video-based augmented reality conferencing system." Proceedings 2nd IEEE and ACM International Workshop on Augmented Reality (IWAR'99). IEEE, 1999 (“Kato”) further in view of Mikhailov et al, U.S Patent Application No. 20150261291 (“Mikhailov”)
 Regarding claim 5, JIN,Yong and Kato teaches the method of claim 3, prior to the acquiring the first coordinates of the physical marker in the first spatial coordinate system, receiving a movement control operation by the user (see 5.2 HMD Calibration - Finding the matrix QseTec of Kato, “HMD calibration procedure is done for each eye. A crosshair cursor is displayed on the corresponding HMD screen. The user handles a fiducial marker and fits its While the user manipulates the marker from near side to far side, some marker positions are stored by clicking a mouse button. In this procedure, positions of the cross-hair cursor mean HMD screen coordinates (xs, ys) and marker positions mean camera coordinates (Xc, Yc, Zc). After iterating this operation in some positions of cross-hair cursor, many pairs of (xs, ys) and (Xc, Yc, Zc) are obtained. At last the transformation matrix combining Qse and Tec is found.”) In addition, the same motivation is used as the rejection for claim 2. JIN, Yong and Kato are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Mikhailov teaches wherein the physical marker is disposed in a movement controllable mechanism, and the movement controllable mechanism is connected to the terminal device (¶00069 “ FIG. 3A illustrates an example of a user wearing an HMD 102, where a camera 108, set at a fixed location, is directed toward the user. In one embodiment, the camera 108 will have position that will enable viewing of the user, so that the HMD 102 and the controller 104 can be seen in the video frames captured. In one example, the controller 104 may include a marker, such as an LED light, which can be tracked at the same time the HMD 102 is tracked. In the side view, the camera 108 is capturing the side of the HMD 102. For purposes of illustration, the LED markers are numbered as markers 1, 2, 3, and 4, for those on the front unit 102a. The LED markers on the band adjustment unit 102b are not shown in the side view, but the top view shows that the camera 108 will be able to capture at least markers 2 and 4 from the front unit 102a and marker 6 from the band adjustment unit 102b. The separation between the front markers and the rear ; the method further comprises: 
prior to the acquiring the first coordinates of the physical marker in the first spatial coordinate system, receiving a movement control operation by the user (¶0042 “To account for the changes in headband adjustments, a process is configured to calibrate the geometric model of the HMD, so that the separation between the front LEDs and the rear LED (e.g., when viewed from the side when the user turns his or her head away from normal to the camera) can be used to accurately render scene content to the HMD and provide the scenes from the desired perspective, angle and/or orientation.”; ¶0078 “This change may have occurred when the user adjusted the headband, or took off the HMD 102 and another user adjusted and tried on the HMD 102, or the headband 102 got bent or moved during the session. If the new ; transmitting a movement instruction to the movement controllable mechanism based on the movement control operation; and moving the movement controllable mechanism based on the movement instruction (¶00078-0079 “This change may have occurred when the user adjusted the headband, or took off the HMD 102 and another user adjusted and tried on the HMD 102, or the headband 102 got bent or moved during the session. If the new estimated separation distance is beyond a predefined margin, the newly estimated separation distance is added to the calibrated geometric model. As mentioned above, the calibrated geometric model can be used by an application and/or the system to provide accurate tracking of the HMD 102 movements and positions and to provide content to the HMD 102 consistent with the direction, movement and motions made by the user wearing the HMD 102. [0079] By maintaining the calibration of the geometric model updated to any identified change in distance or actual adjustment in the headband size, the content provided to the HMD 102 is prevented from seeing jumps, pops or inaccurate jitter when displayed in the HMD 102, especially when the user moves the HMD 102 to the side (i.e., away from substantially normal to the camera 108).”)
Therefore, in combination of JIN, Yong and Kato, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify and transforming between multiple coordinates such as ¶0078 of Mikhailov).
Thus, the combination of IN, Yong, Kato and Mikhailov teaches wherein the physical marker is disposed in a movement controllable mechanism, and the movement controllable mechanism is connected to the terminal device; the method further comprises: prior to the acquiring the first coordinates of the physical marker in the first spatial coordinate system, receiving a movement control operation by the user; transmitting a movement instruction to the movement controllable mechanism based on the movement control operation; and moving the movement controllable mechanism based on the movement instruction.
5.   Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view Kato, Hirokazu, and Mark Billinghurst. "Marker tracking and hmd calibration for a video-based augmented reality conferencing system." Proceedings 2nd IEEE and ACM International Workshop on Augmented Reality (IWAR'99). IEEE, 1999 (“Kato”) further in view of Li et al, U.S Patent Application No. 20210120221 (“Li”)
 the method of claim 2, wherein the virtual camera comprises a left virtual camera and a right virtual camera (¶0113 of JIN “Then, the game apparatus 10 sets positions and directions of the virtual cameras in the marker coordinate system on the basis of the position and the orientation of the marker 60 in the real world image. Note that, due to a parallax between the outer imaging section (right) 23b and the outer imaging section (left) 23a, the position and the orientation of the marker 60 are different between two real world images taken with the outer imaging section (right) 23b and the outer imaging section (left) 23a. Thus, the game apparatus 10 sets the two virtual cameras, that is, the right virtual camera corresponding to the outer imaging section (right) 23b and the left virtual camera corresponding to the outer imaging section (left) 23a, and the virtual cameras are located at different positions.”); and the rendering the virtual object to obtain a left-eye display content and a right-eye display content of the virtual object comprises: (¶0146] In the predetermined game process, the process for displaying an augmented reality image in which virtual objects are superimposed on the left real world image 71L and the right real world image 71R, and the process of selecting a virtual object may be performed as the same processes as those at steps S10 to S17”)  JIN, Yong and Kato o are understood to be silent on the remaining limitations of claim 6.
In the same field of endeavor, Li teaches calculating pixel coordinates in the left virtual camera of the virtual object and pixel coordinates in the right virtual camera of the virtual object based on the rendering coordinates; and generating the left-eye display content according to the pixel coordinates in the left virtual camera, and the right-eye display content according to the pixel coordinates in the right virtual camera (¶0086 “In some etermining left eye pixel coordinates corresponding to the three-dimensional virtual model in relation to the marked point according to a first transformation relationship between the camera coordinate system and a left eye virtual three-dimensional coordinate system, a second transformation relationship between the left eye virtual three-dimensional coordinate system and a left eye pixel coordinate system, and the current camera coordinates; rendering the three-dimensional virtual model corresponding to the marked point at the left eye pixel coordinates to display a left eye image corresponding to the three-dimensional virtual model in a left eye OST lens; determining right eye pixel coordinates corresponding to the three-dimensional virtual model in relation to the marked point according to a third transformation relationship between the camera coordinate system and a right eye virtual three-dimensional coordinate system, a fourth transformation relationship between the right eye virtual three-dimensional coordinate system and a right eye pixel coordinate system, and the current camera coordinates; and rendering the three-dimensional virtual model corresponding to the marked point at the right eye pixel coordinates to display a right eye image corresponding to the three-dimensional virtual model in a right eye OST lens.”) 
Therefore, in combination of JIN, Yong and Kato, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of an augmented reality image in which the image of the virtual object is superimposed on the real space as seen in JIN with determining left eye pixel coordinates and right eye pixel coordinates as seen in Li  because this modification would render the three-dimensional virtual model wherein the virtual camera comprises a left virtual camera and a right virtual camera; and the rendering the virtual object to obtain a left-eye display content and a right-eye display content of the virtual object comprises: calculating pixel coordinates in the left virtual camera of the virtual object and pixel coordinates in the right virtual camera of the virtual object based on the rendering coordinates; and generating the left-eye display content according to the pixel coordinates in the left virtual camera, and the right-eye display content according to the pixel coordinates in the right virtual camera.
6. Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view of SON et al, U.S Patent Application No.20160086386 (“SON”)  further in view of Larson et al, U.S Patent Application No.20150160457 (“Larson”)
Regarding claim 7, JIN and Yong teaches the method of claim 1, wherein the displaying the left-eye display content and the right-eye display content comprises:  displaying the left-eye image and the right-eye image, wherein the left-eye image is projected onto the first optical lens and reflected by the first optical lens to a left eye of the user, and the right-eye image is projected onto the second optical lens and reflected by the second optical lens to a right eye of the user (¶0165 of JIN “For example, an optical see-through technique may be implemented. In this case, at least a head mounted display equipped with a camera is used, and the user can view the real space through a display part corresponding to a lens part of eye glasses. The display part is formed from a material that allows the user to view the real space there through. In addition, the display part includes a liquid crystal display device or the like, and is configured to display an image of a virtual object generated by a computer, on the liquid crystal display device or the like and reflect light from the liquid crystal display device by a half mirror or the like such that the light is guided to the user's retina; ¶0052 of Yong “It should be noted that the display screen 2, the two lenses 3, and the beam splitter 4 are sequentially distributed along the optical axis of the left and right lens 3 respectively, and the light emitted from the left and right parts of the display screen 2 passes through the left and right parts respectively. The propagation of the right lens 3 enters the human eye through the reflection of the beam splitter 4, and a magnified virtual image appears in front of the human eye” 26Uni-Intel Ref. DF192375US)Both JIN and Yong are understood to be silent on the remaining limitations of claim 7
In the same field of endeavor, SON teaches processing the left-eye display content and the right-eye display content based on an optical distortion model to obtain a left-eye pre-distorted image corresponding to the left-eye display content and a right-eye pre-distorted image corresponding to the right-eye display content, the optical distortion model being configured to fit an optical distortion generated by an optical lens(¶0118 “The lens correction module 330 may pre-distort the right eye image and the left eye image corresponding to distortion associated with the lenses of the optical unit 120. The lens correction module 330 may provide the pre-distorted images to the display 250 in order to compensate for any distortion that might be imparted on the images by the lenses. For example, the display 250 may display a pre-distorted right eye image 410 and left eye image 412 as illustrated in FIG. 4E. For example, ; and 
displaying the left-eye pre-distorted image and the right-eye pre-distorted image,  so as to form a virtual image of an undistorted three-dimensional display content (¶008 “ According to an embodiment, the processor 220 may generate a virtual reality image mapped to a virtual reality environment by using an image to be displayed on the display 250 or data related to the image. The processor 220 may generate a right eye image and a left eye image corresponding to the user's eyes by using the virtual reality image. The processor 220 may pre-distort the right eye image and the left eye image in accordance with lens distortion and provide the pre-distorted images to the display 250 in order to allow the user to recognize non-distorted images through lenses of the optical unit 120”)
Therefore, in combination of JIN, Yong and Kato, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of an augmented reality image in which the image of the virtual object is superimposed on the real space of JIN and Yong with pre-distort the right eye image and the left eye image corresponding to distortion associated with the lenses of the optical as seen in SON because this modification would allow the user to recognize non-distorted images (¶008 of SON).  JIN,Yong and SON are understood to be silent on the remaining limitations of claim 7
In the same field of endeavor, Larson teaches displaying the left-eye pre-distorted image and the right-eye pre-distorted image, wherein the left-eye pre-distorted image is projected onto the optical lens and reflected by the optical lens to a left eye of the user, and the right-eye pre-distorted image is projected onto the optical lens and reflected by the second optical lens to a right eye of the user, so as to form a virtual image of an undistorted three-dimensional display content (¶0008 “In yet another embodiment, a conformal-capable head-up display system includes a windscreen and a projector. The windscreen has one or more optical characteristics and positioned to receive a pre-distorted right-eye image and a pre-distorted left-eye image. The windscreen is configured to reflect the pre-distorted right-eye image to supply a reflected right-eye image to a right eyebox, and to reflect the pre-distorted left-eye image to supply a reflected left-eye image to a left eyebox. The projector is configured to separately generate the pre-distorted right-eye image and the pre-distorted left-eye image based on the one or more optical characteristics of the windscreen. The projector is further configured project the pre-distorted right-eye image and the pre-distorted left-eye image toward the windscreen. The reflected right-eye image and the reflected left-eye image are each non-distorted images.”; ¶0020] Referring now to FIG. 3, the second exemplary embodiment is shown. This embodiment includes right 302-R and left 302-L image projectors, which receive the corresponding pre-distorted right-eye and left-eye images, and a lens 304, such as a Fresnel lens.”)
Therefore, in combination of JIN, Yong and SON, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify processing of augmented reality images using optical axis of the left and right lens with beam splitter reflects the right eye image and the left eye image of Yong and  pre-distort the right eye image and the left eye image corresponding to distortion associated with the lenses of the optical of SON 
Thus, the combination of JIN, Yong, SON and Larson teaches wherein the displaying the left-eye display content and the right-eye display content comprises:  26Uni-Intel Ref. DF192375US processing the left-eye display content and the right-eye display content based on an optical distortion model to obtain a left-eye pre-distorted image corresponding to the left-eye display content and a right-eye pre-distorted image corresponding to the right-eye display content, the optical distortion model being configured to fit an optical distortion generated by an optical lens; and displaying the left-eye pre-distorted image and the right-eye pre-distorted image, wherein the left-eye pre-distorted image is projected onto the first optical lens and reflected by the first optical lens to a left eye of the user, and the right-eye pre-distorted image is projected onto the second optical lens and reflected by the second optical lens to a right eye of the user, so as to form a virtual image of an undistorted three-dimensional display content.
Regarding claim 14, JIN and Yong teach the terminal device of claim 11, wherein the displaying the left-eye display content and the right-eye display content comprises: Remaining claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 
the computer readable medium of claim 16, wherein said displaying the left-eye display content and the right-eye display content comprises: Remaining claim 19 is similar in scope to claim 7 and therefore rejected under the same rationale. 
7.  Claims 8, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view of SON et al, U.S Patent Application No.20160086386 (“SON”)  further in view of Larson et al, U.S Patent Application No.20150160457 (“Larson”)  further in view of  Zhenrong et al, CN103792674 (English translated) (“Zhenrong”)
Regarding claim 8, JIN, Yong, SON and Larson teach the method of claim 7, JIN, Yong, SON and Larson are understood to be silent on the remaining limitations of claim 8.
In the same field of endeavor, Zhenrong teaches the method further comprising constructing the optical distortion model (¶0008 “The invention provides a method and device for measuring and correcting the distortion of a virtual reality display. Pre-distortion processing is performed on the image on the image source of the virtual reality display to offset the distortion caused by the optical system and achieve the purpose of correcting the distortion of the projected image.”), wherein the constructing the optical distortion model comprises:
 reading optical manufacturer data of the optical lens, the optical manufacturer data including coordinate data of an experimental image and coordinate data of an distorted virtual image corresponding to the experimental image (¶0011 (2）According to the corresponding relationship between the grid vertex coordinates and the distortion grid vertex coordinates, the distortion coefficient of each grid is calculated; ¶0048 “..The CCD sensor 4 sends the collected image to the image processing module 5, after the image is enhanced, the coordinates of each grid vertex of the distorted grid image are extracted and saved. Then the obtained coordinate values are sent to the data processing module 6 to calculate the distortion coefficient of the optical system and the look-up table of the pre-distorted image. [0049] The process of calculating the distortion coefficient of the optical system and the look-up table of the pre-distorted image is explained in conjunction with Fig. 4. Take a grid in the i-th row and j-th column in the reticle area, as shown by the solid grid on the left side of Figure 4. The grid is distorted on the image surface after passing through the optical system, as shown on the right side of Figure 4 As shown by the solid-line grid, (xn, yn) and (un, vn) are the coordinates of the four vertices on the grid (n=0, 1, 2, 3). ); and performing a polynomial fitting on the coordinate data of the experimental image and the coordinate data of the distorted virtual image to construct the optical distortion model (¶0028 “The image processing module obtains the distortion coefficient according to the correspondence between the coordinates of the vertices of the distorted grid in the distorted grid image and the coordinates of the vertices of the undistorted grid, and generates a coordinate look-up table”;  ¶0051 “(x 0 ,y 0 ), (x 1 ,y 1 ), (x 2 ,y 2) and (x 3 ,y 3) quadrilateral area S with four points as vertices and (u 0 ,v 0 ), (u 1 ,v 1 ), (u 2 ,v 2) and (u 3 ,v 3) There is a functional relationship f between the quadrilateral area S'with four points as vertices, which satisfies: [0053] In this way, we think that any point in the quadrilateral area S'is mapped by the function f to get its corresponding point in the quadrilateral area S. 
Therefore, in combination of JIN, Yong, SON and Larson, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify processing of augmented reality images using optical axis of the left and right lens with beam splitter reflects the right eye image and the left eye image of Yong and pre-distort the right eye image and the left eye image corresponding to distortion associated with the lenses of the optical of SON and Larson with measuring and correcting the distortion of a virtual reality display. as seen in Zhenrong because this modification would achieve the purpose of correcting the distortion of the projected image (¶0008 of Zhenrong)
Regarding claim 9, JIN,Yong, SON, Larson and Zhenrong teach the method of claim 8, wherein the performing the polynomial fitting comprises:  calculating a first distortion parameter and a second distortion parameter of the optical distortion model based on the coordinate data of the experimental image and the coordinate data of the distorted virtual image corresponding to the experimental image, wherein the first distortion parameter is a coefficient for fitting a distortion of the optical lens in a first direction, and the second distortion parameter is a coefficient for fitting a distortion of the optical lens in a second direction(¶0011-0012 of Zhenrong“ 2）According to  ; and constructing the optical distortion model based on the first distortion parameter and the second distortion parameter (¶0060-0063 of Zhenrong “In the next step, a number of undistorted grids are divided into the area of the distorted grid image, and the number of grids is determined according to the resolution of the image source 8. Assuming that one of the distortionless grids is located in a certain distortion grid, as shown in the dotted line on the right side of Figure 4, according to the principle of reversibility of the optical path, the distortionless grid corresponds to a distortion grid on the object plane of the optical system, as shown in the figure. 4 As shown by the dotted grid on the left, (x' n, y'n) and (u' n, v'n) are the coordinates of the four vertices on the grid (n=0, 1, 2, 3). [0061] From the aforementioned distortion parameters K X and K Y of the optical system and the vertex coordinates (u' 
Regarding claim 15, JIN, Yong, SON and Larson teach the terminal device of claim 14, wherein the processor is further configured to Remaining claim 15 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Regarding claim 20, JIN, Yong, SON and Larson teach the computer readable medium of claim 19, wherein the program code, when being called by the processor, further causes the processor to Remaining claim 20 is similar in scope to claim 8 and therefore rejected under the same rationale.
8.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JIN et al, U.S Patent Application No. 20120079426 (“JIN”) in view of Li Yong;  Li Mingyue, CN106444023 (English translated) (“Yong”) further in view of SON et al, U.S Patent Application No.20160086386 (“SON”)  further in view of Larson et al, U.S Patent Application No.20150160457 (“Larson”) further in view of  Zhenrong et al, CN103792674 (English translated) (“Zhenrong”) further in view of MOU et al, U.S Patent Application No.  20190236805 (“MOU”)
Regarding claim 10, JIN, Yong, SON, Larson and Zhenrong teach the method of claim 8, further comprising: after the reading the optical manufacturer data of the optical lens, adjusting the coordinate data of the distorted virtual image based on a display parameter wherein the display parameter comprises at least one of a zoom ratio, a screen size, a pixel size, or a 27Uni-Intel Ref. DF192375US position of an optical center of a screen of the terminal device ( ¶0011-0015 of Zhenrong“ 2）According to the corresponding relationship between the grid vertex coordinates and the distortion grid vertex coordinates, the distortion coefficient of each grid is calculated;  [0012] 3）An undistorted grid A is drawn on the distorted grid image. According to the principle of optical path reversibility, the object surface of the optical system has a distorted grid A' corresponding to the grid A, and then the distortion coefficient and the grid A are used. Calculate the vertex coordinates of the distorted grid A′, and generate the coordinate lookup table for the vertex coordinates of the distorted grid A′ [0013] 4)）Use the coordinate look-up table to convert the image to be projected into a pre-distorted image, input the image source, and image the pre-distorted image displayed by the image source to obtain the imaged image, compare the imaged image with the pre-distorted image, adjust the image source, Complete the correction of the image source; [0014] 5）Place the corrected image source on the object plane of the optical system, and input a pre-distorted image to the image source, and then emit an undistorted image through the optical system to complete the correction of the virtual reality display.”) In addition, the same motivation is used as the rejection for claim 8. JIN, Yong, SON, Larson and Zhenrong are understood to be silent on the remaining limitations of claim 10.
In the same field of endeavor, MOU teaches after the reading the optical manufacturer data of the optical lens,  adjusting the coordinate data of the distorted virtual image based on a display parameter wherein the display parameter comprises at least one of a zoom ratio, a screen size, a pixel size, or a 27Uni-Intel Ref. DF192375US position of an optical center of a screen of the terminal device (¶0107 “ The distortion polynomial coefficient and extrinsic parameter adjustment module 505 may be configured to adjust the values of the distortion, polynomial coefficients and the values of the extrinsic parameters using the difference between the panoramic image coordinates of a plurality of random feature points of the random feature point calibration boards on the second pair of fisheye images to obtain optimal distortion polynomial coefficients and optimal extrinsic parameters. The panoramic image may be obtained by mapping and stitching on the basis of the second pair of fisheye images.”;¶ 0096 “ Step "d", changing the values of the distortion polynomial coefficients K1 and K2 and the values of the extrinsic parameters R1, T1, R2, and T2, and repeating Step "c", to determine the size and direction of change that needs to be made to the values of the distortion polynomial coefficients K1 and K2 and the values of the extrinsic parameters R1, T1, R2, and T2”)
Therefore, in combination of JIN, Yong, SON ,Larson and Zhenrong, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify measuring and correcting the distortion of a virtual reality display of Zhenrong with adjusting the values of the distortion, polynomial coefficients and the values of the extrinsic parameters as seen in MOU because this modification would obtain optimal distortion polynomial coefficients and optimal extrinsic parameters (¶0107 of MOU).
Thus, the combination of JIN, Yong, SON ,Larson, Zhenrong and MOU teaches after the reading the optical manufacturer data of the optical lens,  adjusting the coordinate data of the distorted virtual image based on a display parameter wherein the display parameter comprises at least one of a zoom ratio, a screen size, a pixel size, or a 27Uni-Intel Ref. DF192375US position of an optical center of a screen of the terminal device.


Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 






/SARAH LE/           Primary Examiner, Art Unit 2619